DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the multiple stages, a fan for sucking the air in the cultivation chamber, trays including an inclined surface must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  The limitation “stages” and “heat insulating material” lacks antecedent basis in the specification. The meaning of the term should be apparent from the descriptive portion of the specification with clear disclosure, and should be identified in the descriptive portion of the specification by reference to the drawing, designating the part to which the term applies.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 (as well as dependent claim 9 due to dependency) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the nutrient solution shape".  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation, “the nutrient solution shape comprises a plurality of nutrient solution shapes” which is vague and indefinite. It is unclear whether applicant intends for the nutrient solution to have a plurality of shapes, or whether the limitation is intended to claim a nutrient solution tray which comprises a plurality of shapes. If the latter, claim 8 has already claimed the shape of the nutrient solution tray to be rectangular. How can the tray be both rectangular and a plurality of shapes? For the purposes of examination, the examiner will interpret the claim to be a nutrient solution tray which has a rectangular shape.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lewis; Myles D. (US 10624275 B1; hereinafter Lewis).
Regarding claim 1 Lewis teaches:
A cultivation device used in an artificial light plant factory, the device comprising. (Col. 13 lines 7-9)
a cultivation room having a closable inside. (See Fig. 1 #130); (Col. 13, lines 48-49)
a plurality of cultivation chambers including a plurality of stages in the cultivation room in the vertical direction. (See Fig. 4C and 14 #200, 142); (Col. 3, lines 52-56)
an air circulation device that supplies air adjusted to a predetermined condition to each of the plurality of cultivation chambers at a predetermined flow velocity, and collects and circulates the supplied air from the plurality of cultivation chambers. (See Fig. 4C #282, 286, 287); (Col. 20, lines 17-21)
and a nutrient solution circulation device that supplies nutrient solution adjusted to a predetermined condition to each of the plurality of cultivation chambers at a predetermined flow velocity, and collects and circulates the supplied nutrient solution from the plurality of cultivation chambers. (Col. 23, lines 31-39)
wherein the plurality of cultivation chambers each have a box shape and each include a closable inside that is selectably opened for insertion or removal of a nutrient solution tray and a cultivation plate and closed for maintaining a cultivation environment independent from the temperature and humidity of a work room environment. (See Fig. 4A #200, 210, 220, 230, 250); (Col. 17, lines 36-41); (Col. 19, lines 9-20)
Regarding claim 5 Lewis, as shown above, discloses all of the limitations of claim 1. Lewis further teaches:
wherein a flow direction of the air supplied to each of the cultivation chambers by the air circulation device is along a transverse direction of each of the cultivation chambers. (See Fig. 4C #282, 286, 287); (Col. 20, lines 17-21)
Regarding claim 14 Lewis, as shown above, discloses all of the limitations of claim 1. Lewis further teaches:
wherein each of the cultivation chambers and the air circulation device are connected via an air collection duct and an air supply duct extending in a longitudinal direction of the cultivation chambers. (See Fig. 4C #282, 286, 287); (Col. 20, lines 17-21)
Regarding claim 15 Lewis, as shown above, discloses all of the limitations of claim 14. Lewis further teaches:
The air collection duct includes a plurality of air collection ports provided therein at predetermined intervals, and the plurality of air collection ports include a fan for sucking the air in the cultivation chamber into the air supply duct. (See Fig. 4C #287, fans #282 occupy the ports at spaced intervals)
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewis in view of Munday; James T. (US 5493808 A; hereinafter Munday).
Regarding claim 2 Lewis, as shown above, discloses all of the limitations of claim 1. Lewis does not explicitly teach. Munday teaches:
a cultivation device wherein air adjusted to a predetermined condition is supplied to cultivation chambers at a flow velocity of a set value that is changeable (Col. 6, lines 7-16).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Lewis with the changeable air flow velocity as disclosed by Munday for the benefit of establishing a relevant variable environment in a cost effective and functionally efficient manner (Munday: column 6, lines 65-67 – column 7, lines 1-9).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis in view of Yorio; Neil et al. (US-20160360712-A1; hereinafter Yorio).
Regarding claim 3, Lewis, as shown above, discloses all of the limitations of claim 1. Lewis does not explicitly teach. Yorio teaches:
a cultivation device wherein a nutrient solution adjusted to a predetermined condition is supplied to each of a plurality of cultivation chambers at a flow velocity of a set value that is changeable [0039]. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the irrigation delivery system of Lewis with the changeable nutrient solution flow velocity as disclosed by Yorio et al for the benefit of adjusting fluid flow in response to changes in ambient or other conditions, thus optimizing the conditions of the fluid accordingly (Yorio et al: page 4, [0039]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis in view of Igarashi; Larry Y. (US 20120144740 A1; hereinafter Igarashi).
Regarding claim 4 Lewis, as shown above, discloses all of the limitations of claim 1. Lewis does not explicitly teach. Igarashi teaches:
a cultivation device wherein a flow direction of the nutrient solution supplied to each of the cultivation chambers by the nutrient solution circulation device is along transverse direction of the cultivation chamber  [0097]; figure 7 (wherein the nutrient solution flows horizontally to distribute across the tray).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Lewis with the nutrient solution circulation as disclosed by Igarashi for the benefit of reducing operation costs by recycling excess nutrient solution.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis in view of Sotoyama et al (JP-2013034402-A; hereinafter Sotoyama)
Regarding claim 6 Lewis, as shown above, discloses all of the limitations of claim 1. Lewis does not teach. Sotoyama teaches:
a cultivation device wherein a flow direction in the cultivation chambers of the air supplied to each of the cultivation chambers by the air circulation device is along from an upper side to a lower side of the cultivation chamber (page 15, [0036]) (See Fig. 3, note white arrows A).
It would have been obvious to one of ordinary skill within the art before the effective filing date to have modified the air circulation device of Lewis to flow in a transverse direction of the cultivation chamber, as taught by Sotoyama, in order to gain the advantages of optimum air flow.
Claim 7-8 and 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis in view of Ellins; Craig et al. (US 20170094920 A1; hereinafter Ellins).
Regarding claim 7 Lewis, as shown above, discloses all of the limitations of claim 1. Lewis further teaches:
A rectangular cultivation plate. (See Fig. 15 #220, 230)
Ellins teaches:
A plurality of rectangular cultivation plates are arranged in each of the cultivation chambers so that a transverse direction of each of the cultivation plates is along a longitudinal direction in each of the cultivation chambers. (See Fig. 3 #1170); [0122]
It would have been obvious to one of ordinary skill within the art before the effective filing date to have modified the cultivation chambers  of Lewis to include a plurality of cultivation plates in each chamber arranged in each of the cultivation chambers so that a transverse direction of each of the cultivation plates is along a longitudinal direction in each of the cultivation chambers, as taught by Ellins, in order to gain the advantages of simplified plant handling within each chamber.
Regarding claim 8 Lewis in view of Ellins, as shown above, discloses all of the limitations of claim 7. Lewis further teaches:
a nutrient solution tray arranged in at least one of the cultivation chambers, and used for causing nutrient solution to flow therein, wherein the nutrient solution tray has a rectangular shape that is substantially the same size as at least one of cultivation plates and on which the cultivation plates can be arranged (See Fig. 4A #200, 210, 220, 230, 250); (Col. 17, lines 36-41); (Col. 19, lines 9-20)
Lewis does not teach. Ellis further teaches:
a transverse direction of the rectangular shapes is along the longitudinal direction of at least one of the cultivation chambers. (See Fig. 3 #1170); [0122]
It would have been obvious to one of ordinary skill within the art before the effective filing date to have modified the cultivation plates of Lewis to be arranged in a transverse direction of the longitudinal direction of at least one of the cultivation chambers, as taught by Ellins, in order to gain the advantages of simplified plant handling within each chamber.

 Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis in view of Ellins, and further in view of BAILEY RALPH K (US 2917867 A; hereinafter Bailey).
Regarding claim 9 Lewis in view of Ellins, as shown above, discloses all of the limitations of claim 8. Lewis in view of Ellins does not teach. Bailey teaches:
a cultivation device wherein a nutrient solution tray includes an inclined surface inclining at a predetermined angle in the transverse direction of a cultivation chamber so that a downstream side of nutrient solution flow is lower (See Fig. 5 #65); (Col. 3, lines 34-40)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nutrient solution trays of Lewis and Ellins with the inclining solution tray as disclosed by Bailey in order to gain the advantages of facilitating gravitational movement of the nutrient solution to prevent stagnation.
Regarding claim 10 Lewis in view of Ellins, as shown above, discloses all of the limitations of claim 7. Lewis further teaches:
wherein the cultivation chambers each use a heat insulating material. (Col. 34, lines 0-4)
and has a chamber opening for inserting and removing at least one of the cultivation plates and a chamber lid that can open and close the chamber opening, on one end side in the longitudinal direction of the cultivation chamber, and the cultivation chamber can be kept closed by closing the chamber opening with the chamber lid. (See Fig. 4A lid shown in phantom lines)
Claims 11 and 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis in view of Ellins and further in view of AMBROSI THOMAS (IT 201700092004 A1; hereinafter Ambrosi).
Regarding claim 11 Lewis in view of Ellins, as shown above, discloses all of the limitations of claim 10. Lewis in view of Ellins does not teach. Ambrosi teaches:
a cultivation device comprising a transport mechanism for transporting a cultivation plate (32), wherein the transport mechanism has a transporter (33) being provided in a cultivation chamber, and being used for transporting the cultivation plate in the longitudinal direction of the cultivation chamber (page 8, lines 16-28), and an elevator being provided adjacent to the side of the cultivation chamber where a chamber opening is provided, and being used for inserting and removing the cultivation plate through the chamber opening and for transporting the cultivation plate in the vertical direction (page 7, lines 38-42 – page 8, lines 1-9).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Lewis and Ellins with the transport mechanism as disclosed by Ambrosi for the benefit of improving the production process.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis in view of Ellins, in view of Ambrosi, further in view of UCHIYAMA; Hisakazu (US 20160212947 A1; hereinafter Uchiyama).
Regarding claim 12 Lewis in view of Ellins and Ambrosi, as shown above, discloses all of the limitations of claim 11. Lewis in view of Ellins does not teach. Ambrosi further teaches:
a cultivation device wherein the elevator is provided in the cultivation room (Ambrosi: page 7, lines 38-42 – page 8, lines 1-9)
Lewis in view of Ellins and Ambrosi does not teach. Uchiyama teaches:
a cultivation room wherein the cultivation room has a cultivation room opening for inserting and removing a cultivation plate and a cultivation room lid that can open and close the cultivation room opening, on one end side in the longitudinal direction, the one end side having a conveyer provided thereon (See Fig. 1 #17a); [0045]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Lewis, Ellins, and Ambrosi with the cultivation room opening and lid as disclosed by Uchiyama for the benefit of selectively allowing the insertion or removal of the cultivation plate as a user or system sees fit. 
Regarding claim 13 Lewis in view of Ellins and Ambrosi, as shown above, discloses all of the limitations of claim 11. Lewis further teaches:
wherein the nutrient solution tray arranged in the cultivation chamber and used for causing nutrient solution to flow therein has a rectangular tray that is substantially the same size as at least one of the cultivation plates and on which at least one of the cultivation plates can be arranged. (See Fig. 4A #200, 210, 220, 230, 250); (Col. 17, lines 36-41); (Col. 19, lines 9-20)
Lewis in view of Ellins does not teach. Ambrosi teaches:
the transport mechanism transports the cultivation plate and the rectangular tray in a state where at least one of the cultivation plates is arranged on the rectangular tray. (page 8, lines 16-28), and an elevator being provided adjacent to the side of the cultivation chamber where a chamber opening is provided, and being used for inserting and removing the cultivation plate through the chamber opening and for transporting the cultivation plate in the vertical direction (page 7, lines 38-42 – page 8, lines 1-9).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Lewis and Ellins with the transport mechanism as disclosed by Ambrosi for the benefit of improving the production process.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., air from the air supply pipe 380 located diagonally above flows into the air collection pipe 370A located diagonally below, in the cultivation chamber 20A) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Sotoyama discloses, see rejection above, that the air flows from an upper side to a lower side of a cultivation chamber, and therefore meets claim 6 as written.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY LOWERY whose telephone number is (571)270-3228. The examiner can normally be reached M-F 7 am-4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRITTANY A LOWERY/Examiner, Art Unit 3644            

/MONICA L PERRY/Primary Examiner, Art Unit 3644